[USAA EAGLE LOGO(r)] USAA PRECIOUS METALS AND MINERALS FUND SHARES, PRECIOUS METALS AND MINERALS FUND ADVISER SHARES, AND PRECIOUS METALS AND MINERALS FUND INSTITUTIONAL SHARES SUPPLEMENT DATED JULY 18, 2011 TO THE FUND’S PROSPECTUS DATED OCTOBER 1, 2010 The following table replaces the current performance table found in the Fund’s prospectus. AVERAGE ANNUAL TOTAL RETURNS For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Precious Metals and Minerals Fund Shares Before Taxes 39.92% 25.66% 30.80% After Taxes on Distributions 37.46% 23.77% 29.35% After Taxes on Distributions and Sale of Fund Shares 28.29% 22.05% 27.92% Inception Date 1 Year 08/01/08 Precious Metals and Minerals Fund Institutional Shares Before Taxes 40.37% 26.71% Inception Date 08/01/10 Precious Metals and Minerals Fund Adviser Shares Before Taxes 30.28% Institutional Shares Inception Date 1 Year 5 Years 10 Years 8/1/2008* Indexes S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% 2.02% Philadelphia Gold & Silver Index (reflects no deduction for fees, expenses, or taxes) 35.94% 13.17% 17.39% 13.93% NYSE Arca Gold Miners (GDM) Index** (reflects no deduction for fees, expenses, or taxes) 34.75% 14.61% 23.45% 16.30% Lipper Precious Metals Funds Index (reflects no deduction for taxes) 45.11% 21.31% 25.76% 22.73% * The average annual total return for the S&P 500 Index, Philadelphia Gold & Silver Index, GDM Index, and Lipper Precious Metals Funds Index from August 1, 2010 - the inception date of the Adviser Shares - through December 31, 2010, was 15.19%, 34.19%, 28.32%, and 33.92%, respectively. ** As of July 15, 2011, the NYSE Arca Gold Miners Index replaces the Philadelphia Gold & Silver Index as it more closely represents the securities held in the Fund. 97189-0711
